Citation Nr: 1216738	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for neuropathy of all extremities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Milwaukee, Wisconsin, which denied the above claim.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an October 2010 hearing at the RO.  A transcript has been associated with the file.  The Board remanded this case in March 2011.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board must remand this case again to afford the Veteran due process.  

The Board remanded this case in March 2011 for additional development.  The AMC conducted that development and issued a February 2012 Supplemental Statement of the Case (SSOC).  The Veteran was notified of the SSOC in February 2012 and informed that he had thirty days to provide additional evidence for consideration at the AMC or his case would be returned to the Board.  The Veteran did provide additional evidence in a timely March 2012 submission.  The AMC appears to have overlooked new evidence contained in the submission from Drs. F. and D.  The law requires that the AMC review this evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  The Board must remand.

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


